Title: From Thomas Jefferson to Bernard Peyton, 10 May 1823
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
May 10. 23.
My affairs in Bedford not permitting me to wait longer I shall set out for that place the day after tomorrow, to be absent 2. or 3. weeks. altho’ we have not heard of our Bedford tobo having arrived at Richmd yet Jefferson seems confident that some must have arrived, and that all will do so soon from that and this place. in the mean time I must pay some neighborhood debts before I set out, & therefore have been obliged to draw on you this day for 150. D. in favr of Jacobs & Raphael, for which you will soon have funds in hand.In my letter of June 20th 22. I wrote to you for2. bundles of nailrod VIIId2. doXXd6. do of the intermediate sizes, meaning of course Xd XIId XVId I recieved in July 2. bundles of XXd & 1. do VIIId and 7. do VId & IVd which are quite useless to me. I now therefore, by Wood’s boat return the 7. bundles of what is below the limits I wrote for, to be exchanged for 1. of VIIId 2. of Xd, 2 of XIId and 2. of XVId I mentioned this to you when  you were here, and trust the delay will make no difficulty, having been little able to attend to business during the winteryour’s affectionatelyTh: Jefferson